 In the Matterof SELLERS MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I.O.CaseNo. 34-CA-111.-Decided November 08, 1950DECISION AND ORDEROn August 25, 1950, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.,The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief; and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Sellers Manii-facturing Company, Saxapahaw, North Carolina, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, C. I. 0., or in any other labor organization of its employees, byIThe Respondent's request*for oral argument is hereby denied, as the exceptions andbrief, in our opinion, adequately present the positions of the parties.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Reynolds].sWe do not pass upon Ellington's alleged supervisory status as it is immaterial to theunfair labor practices found.Contrary to the Trial Examiner's report, the record shows, and we find, that theRespondent was aware,before it discharged the Carricos,of Ralph Carrico's arrest arisingout of the Graham incident.Our finding in this respect does not alter our ultimate con-clusion of discriminatory discharge.92 NLRB No. 73.279 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarging or refusing to reinstate any of them because they havebecome members of, or have been active in behalf of, any labor organ-ization, or by discriminating in any other manner with regard to theirhire or tenure of employment, or any other term or condition ofemployment;(b) Interrogating its employees concerning their membership in oractivity on behalf of any labor organization, or in any other mannerinterfering with, restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labor organizations, tojoin or assist Textile Workers Union of America, C. I. 0., or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, to engage_ in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to re-frain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ralph Carrico immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole in themanner set forth in the section of the Intermediate Report entitled"The remedy" for any loss of pay he may have suffered by reason ofthe Respondent's discrimination against him;(b)Offer to Ralph Carrico immediate occupancy of his former orsubstantially equivalent living quarters in a company-owned house, ifavailable, and if not immediately available, then as soon as vacanciesoccur;(c)Make whole Ralph Carrico for any loss he may have suffered byreason of the Respondent's eviction of him from his living quarters, bypayment to him of a sum of money equal to that which he has had topay as rental for a new dwelling from the date of said eviction to thedate he is offered occupancy of a company-owned house in the mannerset forth in paragraph 2 (b) above, plus such additional expenses ashe may have incurred during said period as a direct result of his evic-tion, but less the amount he would normally have paid as rent for hiscompany-owned home during said period;(d)Make whole Pearl Carrico in the manner set forth in the sectionof the Intermediate Report entitled "The remedy" for any loss of payshe may have suffered by reason of the Respondent's discriminationagainst her; SELLERS MANUFACTURING COMPANY281(e)Upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due and the right ofreinstatement under the terms of this Order;(f)Post at its Saxapahaw, North Carolina, mill, copies of the,notice attached to the Intermediate Report marked Appendix A.4,Copies of, said notice, to be furnished to the Respondent by the Re-gional Director for the Fifth Region, shall, after being duly signed bythe Respondent, be posted by it immediately upon receipt thereof, and.be maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material;(g)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Harold G. Biermann,for the General Counsel.Mr. Kenneth M. Brim,ofBrooks,McLendon,Brim d Holderness,of Greens-boro, N. C., for the Respondent.Mr. Dean L. Culver,of Concord, N. C., for the Union.STATEMENT OF THE CASEUpon a charge duly filed February 28, 1949, by the Textile Workers Unionof America, C. I. 0., herein called the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Fifth Region(Balti-more, Maryland),issued his complaint,dated March 30, 1950, against SellersManufacturing Company, herein called the Respondent,alleging that the Re-spondent had engaged and was engaging in unfair labor practices within themeaning of Section 8(a) (1) and(3), and Section 2 (6) and(7) of the Na-tional Labor Relations Act, as amended,61 Stat. 136,herein calledthe Act.Copies of the original charge, the complaint,and notices of hearing thereonwere duly served upon the Respondent and the Union.With respect to the unfair labor practices,the complaint alleged in sub-stance: (1) that the Respondent, on or about February 11, 1949, dischargedRalph and Pearl Carrico, employees,evicted them from a house owned by theRespondent,and has since refused to reinstate them to their former positions,4This notice,however, shall be, and it hereby is, amended by striking from line 3thereof the words"The recommendations of a Trial Examiner" and substituting in lieuthereof the words "A Decision and Order."In the event that this order is enforced bya decree of a United States Court of Appeals,there shall be inserted before the words"A Decision and Order,"the words,"A Decree of the United States Court of AppealsEnforcing."IThe General Counsel and the attorney representing him at the hearing are referredto herein as the General Counsel; the National Labor Relations Board as the Board.929979-51-vol. 92-20 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the reason that they had joined or assisted the Union; and (2) that theRespondent has since about February 11, 1949, interfered with, restrained, andcoerced its employees by interrogating them as to their union affiliations, bythreatening its employees in order to discourage them from becoming unionmembers and by denying to employees the privilege of occupying company-owned houses because of union activities. In its answer the Respondent admittedcertain facts with respect to its business operations and that it bad dischargedthe employees named in the complaint but it denied all allegations that it hadcommitted any unfair labor practices.The Respondent further averred thereinthat the Carricos had been discharged for having engaged in an all-night brawlin a company-owned house on February 5 and 6, 1949.Prior to the hearing, a motion for bill of particulars made by the Respondentwas referred to Trial Examiner John Lewis for disposition.By order, datedApril 11, 1950, Trial Examiner Lewis granted, in part, Respondent's motion anddirected the General Counsel to furnish the Respondent with furtherinforma-tion as to certain allegations in the complaint.Pursuant to notice,a hearingwas held on June 12 to 15, 1950, inclusive, atGraham, North Carolina, before Robert E. Mullin, the undersigned Trial Exam-inerduly designated by the Chief Trial Examiner. The General Counsel and theRespondent were represented by counsel and the Union by an authorized repre-sentative.All parties were afforded opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.Immediately before the hearing opened Respondent filed with the Trial Ex-aminer an amended answer "in which it alleged that the Board was withoutjurisdiction in the case on the ground that at the time the charge was filed onFebruary 28, 1949, the Congress of Industrial Organizations, herein calledC. I. 0., was not in compliance with Section 9 (f), (g), and (h) of the Act.At the close of the General Counsel's case-in-chief, the Respondent moved todismiss the complaint on this ground and for lack of evidence.The motion wasdenied.A subsequent motion made by the Respondent to amend its answer wasgranted.At the close of the hearing the Respondent renewed its motion to dis-miss based on the noncompliance status of the C. I. O. This was again denied.'Respondent's motion to dismiss the complaint for failure of proof, made at thesame time, was taken under advisement. It is disposed of in the manner indi-cated in the body of this Report.Opportunity was afforded all parties to arguethe issues orally upon the record and to file briefs.Argument was had bycounsel for both the Respondent and the General Counsel. On July 21, 1950, abrief was received from the Respondent which has been carefully considered bythe undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :2The amended answer was marked for identification by the General Counsel andreceived in evidence as part of General Counsel's Exhibit No. 1.3The parties stipulated that on December 22, 1949, the C. I. 0. complied with Section 9(f), (g), and(h) of the Act.Since the complaint in this case was not issued untilMarch 30, 1950,and also because the charge originally filed does not seek, and cannotresult in,a bargaining order which would benefit a noncomplying labor organization, itdoes not appear that even under thedecision inN. L.R.B. v. PosterCotton Mills, Inc.,181 F. 2d 919 (C. A. 5). on which the Respondent relies, the Board is under any disabilityto process the complaint herein. In any event, in view of the Board's decision inBethlehem Steel Company,Shipbuilding Division,and Bethlehem Sparrows Point Shipyard,Inc.,89 NLRB 341, the Respondent's argument must be rejected. See also :J.H. Rutter-Rex Manufacturing Company, Inc.,90 NLRB130;,ThePostPrinting and Publishing Com-pany,90 NLRB 1820.. SELLERS MANUFACTURING COMPANY283FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTRespondent is a North Carolina corporation engaged in the manufacture ofcotton yarns and in the processing of synthetic yarns with its only plant andoffice located in Saxapahaw, North Carolina.During the year 1949 it purchasedraw cotton valued at over $600,000, of which -approximately 25 percent wasreceived from outside the State of North Carolina.During the same period itproduced cotton yarn valued at over $600,000, of which from 25 to 40 percentwas sold and shipped to buyers located outside the State of North Carolina.Respondent concedes, and the undersigned finds, that the Respondent is engagedin commerce within the meaning of the Act.II. THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America, C. I. 0., is a labor organization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Sequenceof eventsInDecember 1948y the Union began an organizational campaign at theRespondent's plant which lasted until February 1949.4No request for recog-nition wasmade ofthe-Company during that period, or later, and Culver, unionrepresentative at the hearing, testified that an organizer is no longer assignedto theRespondent's plant.In January 1949, Roland C. Kale, then an employee of the Respondent, joinedthe Union and on January 27, he, in turn, persuaded Ralph and Pearl Carrico,-two employees who were husband and wife, to join.Early in February, Kale gave Mrs. Carrico some union literature for distri-bution to her fellow employees.Thereafter, while at work in the plant, Mrs.-Carrico showed the literature to Fonnie George and Octavia Welcher,spinningroom employees, and asked them whether they cared to become members.Georgetold her that she knew nothing about the Union and Welcher stated that shecould not read.Mrs. Carrico then offered to read the material to them laterbut suchan opportunity neverarrived.Welcher testified that sometime later thatday she asked Section. Man Thomas R. Ellington 6 if he had seen the papersMrs. Carrico was handing out and that when Ellington asked "what kind of4All events referred to herein occurred during the year 1949 unless otherwise specified.Respondent denied that Ellington had supervisory status.Frank Longcrier, vicepresident of the Company,testified that a section man has supervisory duties "only very'indirectly,in a very small way," and that he has the authority and the duty of makingrecommendations as to the hiring and discharge of employees"only indirectly, if his-opinionwere asked."He also testified,in describing the supervisory hierarchy in the-mill in descending order,that "under the overseers"are the section men "who are respon-sible to the overseers,and then the employees." 'Although Ellington disclaimed any:authority to hire or fire or even recommend such action,he conceded that on one occasionhe had recommended that an employee be discharged.Ellington did not testify as tohis pay scale, -but another section man,Edward M. Neal,who described his job as beingthe same as. that of Ellington,testified that he was paid more than the rank-and-fileemployees.Mrs. Carrico testified that in the event of a machinery breakdown Ellington"would take us. and put us on other work," and Ellington himself testified that whenemployees in the.sectionwanted to get off they customarily came to him. On thesefacts, theundersigned.concludes and finds that Ellington was a supervisory employeewithin the meaning of the Act. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDpapers?" she told him, "Well,she handed me some papers and asked me did I.want to join the union."George testified that although she told no one that.Mrs. Carrico had also offered her some literature,Ellington had subsequentlyquestioned her about the occasion.The following day Ellington.told Mrs. Carrico to report to the office of J. R.Richie, superintendent of the cottonmill.Welcherand George were likewiseordered into Richie's office.According to Mrs.Carrico, Richie then asked herif she was"trying toget theworkers to join the union or if I was a union mem-ber."She replied in the affirmative.Richie then asked if she was handing outunion literature.When she admittedthat to be the case, he asked where shehad obtained it. She told him Roland Kale. Richie then stated that it wasagainst the law to distribute union literature in the mill,and that she shouldnot do itqgain.He added,however, that if she wanted to hand it out beyondthe plant gate there was nothing he could do about that eOn returning to her job in the spinning room Mrs. Carrico met Ellington, andremarked to him, with reference to her work,"You know I am proud of thesesides."Ellington replied, "Pearl,if I were in your place I would not be tooproud of those sides." 7The following day Superintendent Richie summoned Kale to his office.ThereRichie asked him whether he, too, had been distributing union literature in themill.In admitting that he had,Kale volunteered the information that he wasa union member.Richie then asked, "Don't you know it is against the law togive out stuff like that in the mill?"When Kale replied in the negative, Richiestated that he would not argue whether it was against the law, but that at anyrate it was against the Company's rules.Kale then assured him that he would.abide by the rules and Richie told him that he did not care whether Kale dis-tributed the literature outside the fence. In concluding the conversation,Richie-toldKale that "he knew all who were in the Union,that he knew the ring:leaders" and that they"could not hide anything." 86The findings in this paragraph are based in large part upon the credited testimonyof Mrs. Carrico who impressed the undersigned as a frank and truthful witness. Therewas a sharp conflict as to what was said by the principals to this conversation.Richiedenied that he used the word "union"at any time during the course of it.WhereasEllington and George corroborated Richie in this regard, Ellington went on to state thatMrs. Carrico herself had volunteered the information that she was a union member.Welcher was not asked about this phase of the conversation.All three of these last:named witnesses testified that Richie had told Mrs.Carrico that it was against "the'rule" to give out literature in the mill.Richie testified that at the outset of the conversation he had asked Mrs. Carrico whether she had given out literature to the spinners;and when she at first denied it George interrupted the conversation to state that Mrs.Carrico had done so. George,when testifying on direct examination,however, had anotherversion and testified that Mrs. Carrico did not deny having handed out any literature.Welcher on the other hand testified that she had.Ellington did not testify with respectto this phase of the conversation.Although both George and Welcher testified that Richiedid not ask Mrs. Carrico where she had obtained the literature,Richie himself testifiedthat he asked her this question.He further stated that he could not recall whethershe had answered it and then added, "It seems like I had to find that information outfrom someone else."From his observation of the witnesses and an examination of thetestimony,the undersigned accepts the testimony of Mrs. Carrico as being the morecredible account of the conversation between her and Richie on that day.He so finds.7The findings in this paragraph are based upon the credited testimony of Mrs. Carricowhich in this connection is uncontradicted.8The findings in this paragraph are based upon the credited testimony of Kale. Richie'stestimony corroborated that of Kale as to most of the conversation except that he deniedmaking any referenceto the Union.The undersigned does not credit this denial. SELLERS MANUFACTURING COMPANY285On the morning of February 11, Superintendent Richie notified the Carricosto report in his office at 2 o'clock that afternoon.Only Ralph Carrico arrivedat the appointed hour, explaining as he, did so that his wife was getting readyfor the 3 p. in. shift and that he would answer for her as well as himself.There was no material conflict in the testimony of Carrico and Richie as to theirconversation at this meeting.According to Carrico, as he went into the super-intendent's office, Richie handed him a discharge notice, commenting as he didso, "Mr.Carrico, I don't like to do it; there is nothing wrong with your workand there is nothing wrong with your wife's work, but I will have to let you go."When Carrico asked the reason for this action, Richie told him, "It is on thepaper [referring to the notice of discharge] ; there was a disturbance."Richietestified that he told Carrico "that we would have to let him go due to thedisturbance they had in the community over the week-end of the 5th and 6th"and when Carrico asked "what disturbance?" that he told him, "The brawl thattook place in your house." Richie then terminated the conversation and Carricoleft the office.The layoff notice which Carrico received gave as the cause of discharge "Forhaving a disturbance in Company's house on February 5th & 6th."RalphCarrico never returned to see Richie but the following Monday his wife did.Mrs. Carrico testified that she went to protest that there had been no disturbanceat her house and to ask that Richie change the statement contained on hernotice of dischargesWhen Richie refused to do so, Mrs. Carrico asked thathe tell who it was that had complained. This Richie would not reveal.Mrs.Carrico then declared, "Mr. Richie, you did not fire us for having a disturbancein our house, because we did not have one. You fired us for being members ofthe Union."According to Mrs. Carrico, Richie then "looked at me . . . smiledand said if it ever came to court he would bring in the ones that made thecomplaint.Court had not been mentioned until he did." There was no conflictbetween the testimony of Mrs. Carrico and Richie with respect to their conversa-tion.Richie testified, "I told her it [the discharge notice] was correct and Idid not intend to change it, because that was the conclusion that it had takenplace ; andI refusedto change it."On February 18, the Respondent notified Ralph Carrico to vacate within 7days the company-owned house which he, his wife, and family had beenoccupying.B. The contentions of the partiesThe General Counsel alleges that the Respondent had full knowledge of theCarricos' union affiliations and that to discourage any further organizationalactivity the Respondent discharged them on February 11 and subsequentlyevicted them from a company-owned house. This is denied by the Respondent.In its answer the Respondent averred that in cooperation with local law enforce-ment officers it has endeavored to prevent disorderly conduct in the village ofSaxapahaw and that in doing so it established a rule requiring employees resid-ing in company-owned houses to conduct themselves in a reasonable, decent, andlaw-abidingmanner.Respondent further averred that it was for violation ofthis rule on February 5 and 6 that it discharged the Carricos ioe Pearl Carrico's layoff notice was not offered as an exhibit but the Respondent madeno effort to prove that her notice differed in any way from that given her husband whichappears in the record.io On the third day of the hearing Respondent moved an extensive amendment to itsanswer. The motion to amend was granted. Reference will be made to this amendmentbelow(at pp. 290-293). 286DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's officials testified that on Monday, February 7, they learned ofa drunken brawl in which the Carricos and others had participated at theCarrico home during the week end of February 5 and 6;that after an investiga-tion which continued for several days they concluded that the Carricos wereresponsible and should be discharged and that, accordingly, Ralph and PearlCarrico were so notified on February11.TheGeneral Counsel sought to provethat Respondent's characterization of what transpired at the Carrico home onFebruary 5 was grossly inaccurate,that in fact the Carricos entertained nomore than a quiet gathering of friends on that evening,that they created nodisturbance of any kind either then or on February 6 and that the investigationwhich the Respondent subsequently conducted was only a sham carried outsolely to provide a pretext for the elimination of two known union members.C. Analysisof the testimony1.The events of February 5 and 6 at the Carrico homeIt was conceded by the witnesses for the General Counsel that on the eveningof February 5 two employees, Mr. and Mrs. Roland Kale, were at the Carricohome for a few hours and that a third, Gene Anderson, stayed there that night."Ralph Carrico testified that early Saturday evening Anderson had come to theCarrico home and that after he had joined them at their evening meal, theBales arrived for a visit.Both the Carricos and the Bales testified that untilabout 10: 30 p. m. one of their number played a guitar and the others sang.They freely admitted that during the course of the evening several in the grouphad from one to three drinks of whiskey but they vigorously denied that anyonebecame intoxicated.Shortly before 11 p. m., the Bales, who lived next door,returned home.Ralph Carrico testified that because his daughters were visitingwith relatives that night there was a vacant room in the house so he suggestedto Anderson, who was unmarried and lived some distance away, that he staywith them.Anderson did so. Shortly thereafter, at about 11 p. in., accordingto Carrico, he and his wife retired.The following morning while the Carricos were eating breakfast they werevisited by Mrs. Carrico's brother, Earlie Solomon. Solomon stayed for only ashort while.He had been drinking and his sister endeavored to get him toleave.At one point during his stay, he knocked a dish from the breakfast tableand as he stepped back Mrs. Carrico admonished him by pushing him up againstthe wall where his head accidentally bumped a nail.There was no testimony,however, that any fight developed.On the contrary, the testimony was thatafter having been reproved by his sister Solomon sat down to finish his breakfastwith the Carricos and then departed.Respondent endeavored to prove that sometime later that morning a fight tookplace between the Carricos.The testimony, however, developed only the factthat during the course of the morning Mrs. Carrico had jestingly pushed or shovedher husband while both were in the yard behind their dwelling and that he hadtripped and fallen to the ground.That ended their scuffling, according to allthe witnesses.There was no violence, no fight, and none of the neighbors weredisturbed.11Mrs. Carrico's brother, Earlie Solomon, an employee of the Respondent and a residentof the mill village, also came to the Carrico house at about 8 p. m. that evening.Accord-ing to the credited testimony of both Ralph Carrico andSolomon,however,he remainedfor only a very short while. SELLERS MANUFACTURING COMPANY2.Respondent's investigationof the Carricos287Early in the week of February 7, Respondent began an investigation of theconduct of the Carricos on February 5 and 6. Vice-President Longcrier testifiedthat the investigation was launched after Solomon reported to the mill on Feb-ruary 7, unable to work, and asked to be excused with the explanation thatMrs. Carrico had beaten him during the week end.SectionMan Ellington testified that Solomon came to work that day withhis face scratched and an eye discolored and was there only a short while beforeasking that he be excused.This was not the first time that Solomon had reportedto work in that condition. In fact, Ellington testified that- it happened "every3 or 4 weeks" and that on such occasions Solomon's fellow employees customarilyinquired whether he had "run into a door."Ellington stated that on February 7,when noting Solomon's appearance he asked him this same question and thatSolomon told him this time that his sister, Mrs. Carrico, had beaten him.Elling-ton relayed Solomon's request to get off to Superintendent Richie and at thesame time reported Solomon's remark about his sister.Richie testified that he then talked to several neighbors of the Carricos "tofind out more about this situation."One employee contacted, Robert Lee Mann,suggested that Richie talk to Boyd Stacy, another employee.Richie testifiedthat Stacy told him that there had been a "brawl" at the Carricos on Saturdayevening and that later Solomon had been drunk and obstreperous on a publicstreet in the village.According to Richie, Solomon, in explaining his appearanceon Monday, told him that he "fell up the steps" on his front porch and that hehad been drunk at a party at the Carricos and "got beat up."General Superintendent Aultman 12 testified that he called a number of em-ployees who were neighbors of the Carricos: Stacy told him that at 11 p. in. thatnight a party was still in progress at the Carricos and that on other occasionsMrs. Carrico had cursed and threatened to beat a Mrs. Herring and a ColleenSpoon; Mrs. James Elliott, another neighbor of the Carricos, "confirmed the dis-turbance" that night and told him of another occasion when the Carricos hadhad trouble with a family named Graham ; Robert Mann told him that a dis-turbance at the Carricos had kept him and his wife awake all night long andthat the following morning he had seen Mrs. Carrico get her husband by thehair or ears and shake him.Other residents of the neighborhood, however, toldAultman and Richie that they had not been disturbed.Bunk Vickers who livedacross the street from the Carricos told Richie that he was asleep Saturday nightand heard nothing.Marion Phillips, an employee who lived next door to theCarricos, told Aultman the same thing.At the time Aultman was on the standPhillips had already been a witness for the General Counsel and had testified thathe had not been disturbed on either Saturday night or Sunday.He had alsotestified that on Sunday he and Solomon had gone to a point some distance fromthe village limits, where he and Solomon had become intoxicated during theafternoon and Solomon had engaged in a fist fight with another person there;that that evening Phillips had carried Solomon back to the mill village withthe latter cursing and threatening him all the while ; that as they reached apoint in front of the Elliott house, Mrs. Elliott complained to Phillips about thedisturbance and stated that if it did not stop she would send someone to getthen off the road ; and that sometime thereafter he managed to get Solomon toSolomon's own house a short distance further down the street.Aultman stated11 In the transcriptthis name is also spelled A-1-t-m-a-n. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Phillips' account on the witness stand was substantially the same as thatwhich Phillips told him at the time of the investigation.Aultman testified thatthe first time he talked with Solomon the latter told him nothing about what trans-pired at the Carrico house but that later Solomon told him that on Saturdayhe had gotten into an "affair" at the Carricos' and that the next day he had beendrinking and had created a disturbance in front of Mrs. Elliott's house.13.Vice-President Longcrier attended those interviews at which Solomon, Phillips,.andMrs. Elliott were interrogated.Longcrier testified that Solomon stated.then that he had become involved trying to protect his sister, Mrs. Carrico, andthat "all of the trouble he got into was in trying to protect his sister." General;Superintendent Aultman, who ordered the discharge of the Carricos, testifiedthat upon completing the investigation he fired them "for a disturbance in* acompany house during the night of February 5th and 6th."He added that theinformation obtained during the investigation of incidents which had happened.prior to that "possibly might have influenced me.But they were discharged,for that one party."(Emphasis supplied.)3.Conclusions with respect to the Respondent's investigation of the CarricosNo opportunity was afforded either one of the Carricos to affirm or deny theTumors of an alleged disturbance at their house or to state their side of the story.If Aultman had been sincerely alarmed by the reports of a week-end disturbanceat the Carrico home and had endeavored to conduct an investigation that woulddevelop all the facts with respect thereto it is difficult to understand why heor some other representative of management did not interview the Carricosbeforeimposing the drastic penalty of discharge and eviction upon the family.Aultman testified that he did not interview the Carricos because he did not think.hewould get the "correct answer" from them, but he admitted that he did notknow them personally and that he had never even seen them until the hearingopened before the undersigned.It is likewise significant that the Kales, whowere actually at the alleged"brawl" and who were next door neighbors of theCarricos,were never interviewed.Aultman's explanation for not calling theKales was that he did not wish to"embarrass"them.On the other hand, he inter-rogated Marion Phillips,who lived on the other side of the Carricos,as to hisparticipation in the events of the week end and stated that Phillips"clearedhimself."The undersigned was impressed by the fact that even the witnesses called bythe Respondent offered little,ifany, support to the Respondent's contentionthat there had been a noisome disturbance at the Carrico home on February 5.Mrs. Elliott testified that all she heard that evening was "picking of the guitarand singing."Stacy, who testified that he heard a party going on sometimebeforemidnight,stated that it had not bothered him because"if it had Iwould have done something about it." Stacy'swife who was out early in theevening, but returned home later,heard nothing.Only Robert Mann and hiswife testified that the Carricos and their guests sang and played a guitar "prac-13Aultman testified thatsincehe found no evidence that the Carricua were involved inthe disturbance in front of Mrs. Elliott's house on Sunday evening that incident had notserved in any way as the basis for their discharge.During the investigation, Aultman wasalso in touch with D. L. Williams, deputy sheriff for Alamance County, who told Aultmanthat he had a "report . . . that there was home brew cached somewhere about the Carricohouse" but that "hecould notsay whether it belonged to the Carricos.Aultman testifiedwith respect to this surmise by Williams, however, that "we did not even consider thatin our decision." SELLERS MANUFACTURING COMPANY289tically all night."The Manus,however, saw neither of the Carricos that eve-ning and were unable to describe the sound which they assumed to have ema-nated from the Carrico home anymore than to say that "it sounded like danc-ing and guitar playing and singing."The undersigned was not impressed bythe credibility of either Robert Mann or Mary Etta Mann and can give noweight to the vague generalizations which characterized their testimony. It isaccordingly rejected.On the other hand, Vickers,who lived across the streetfrom the Carricos,slept through the whole night without being disturbed, ashad Marion Phillips who lived next door to them. The Kales, who lived on theother side of the Carricos,testified to the same effect.It is clear to the undersigned that on February 5 the Carrico home was notthe scene of an all-night disturbance that upset the community.He finds, onthe contrary,that what took place at their house that night was no more than aquiet gathering of the Carricos,the Kales,and Anderson,which lasted no laterthan 11 p. in.He is further convinced and finds that the scuffle in which theCarricos engaged the following morning was in no sense a fight, as the Respond-ent contends,and certainly in no way disturbed'the neighborhood.General Superintendent Aultman denied that he had knowledge of the Car-ricos' union membership.On the other hand, he admittedly knew of the occa-sionwhen Superintendent Richie had interrogated Mrs. Carrico about dis-tributing literature in the mill,the occasion on which, as the undersigned hasalready found,Richie asked her whether she was.a union member.. The Boardand the Courts of Appeals have held that an employer's knowledge of an em-ployee's union activities may sometimes be inferable from the fact that theplant is not large and is the center of activity in a small community.JasperNational Mattress Company,89 NLRB 75;The Russell Manufacturing Company,Inc.,82 NLRB 1081, 1082, 1127-1128;The Firestone Tire and Rubber Company,62 NLRB 1316,1325;N. L. R. B. v. Abbott Worsted Mills,127 F. 2d 438,440 (C. A.1) ; N. L. R. B. v. Entwistle Mfg. Co.,120 F. 2d 532,535 (C. A. 4). 'The recordin the present case presents another example of why such an inference may bevalid.Thus, Aultman testified, that he "suspected"that employees Solomonand Phillips were "union men" because he had seen them in the company of theunion organizer and although at one point in his testimony he denied knowledgeof the Carricos' union affiliations,later, on cross-examination,he stated that heknew others who were more active in the union than they were "simply by obser-vation."Both Aultman and Richie testified that during the course of theinvestigation they conducted during the week of February 7, Solomon came tothem and offered to reveal the names of all the union members. In explainingwhy he rejected Solomon's proffer of information,Aultman stated he did nottrust Solomon "nor any other man who gives out information too freelyaboutthings you already know about."(Emphasis supplied.)From Aultman's testi-mony as well as from Richie's statement to Kale that he knew the "ring lead-ers" of the union movement,the undersigned is convinced that the Respondentwas well aware of the Carricos'union membership.He so finds.Although the evidence is clear that the Carricos created no disturbance inthe community over the week end in question,itwas admitted by all that Solomonbecame highly intoxicated on the afternoon of February 6, created a disturbanceon the village street by becoming boisterous and profane that evening, and onthe following afternoon reported for work so physically unfit that he had to beexcused for the day.Despite all this, Aultman imposed no disciplinary actionon Solomon.In explanation of this fact,Aultman testified,"At that time he '290DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook sides against his sister and Carrico.He said his wife was about to leavehim and that he would do better and if we would be lenient it would not hap-pen again."At the same time that Solomon was "taking sides against his sister"he was also offering to supply Aultman and Richie with the names of the unionmembers.At this time the Carricos had been employees of the Respondent for almost 2years.Ralph Carrico had been in textile work for 20 years.There had beenno complaints about the Carricos'work and Aultman admitted that prior toFebruary 7 he had heard no complaints about their conduct. Throughout theweek of February 7, they reported for work every day but were never interviewedby any official of the Respondent or given a chance to answer any charges againstthem which,allegedly,were circulating in the mill.In contrast with the abruptdischarge of the Carricos for alleged misconduct that was not supported by anysubstantial evidence,Solomon, who had clearly created a disturbance in thevillage that same week end, but who during the investigation had offered todisclose the union members in Respondent'semploy, received only a mildreprimand.In the light of the above facts it is apparent to the undersigned that Auitman'sinvestigationwas superficial and inadequate and launched solely to provideevidence with which to bolster up a decision to eliminate the Carricos from theRespondent's employ because of their union affiliations.4.Respondent's amendments to its answerAlthough in its original answer the Respondent alleged that the Carricos weredismissed for cause in that they had disturbed the mill community by an all-night brawl on February 5 and 6, on the third day of the hearing the Respondentmoved to amend its answer so as to incorporate as additional grounds for thedischarge a series of other incidents in which the Carricos allegedly had beeninvolved.These will now be considered.The Carricos'relations with the Grahams:Annie Graham and her husband,Adam Graham,testified that because of their troubles with the Carricos theyhad left the employ of the Respondent and moved away from Saxapahaw inMay 1948. They testified that on an occasion sometime in 1947 or 1948, RalphCarrico was arrested for threatening,while intoxicated,to assault the Grahams,and that later the same day,Mrs. Carrico created a disturbance in the neighbor-hood when she returned home and discovered that the Grahams had had herhusband jailed.Mrs. Graham also testified that on another occasion RalphCarrico "stole"her car.Ralph Carrico denied that he had ever taken Mrs.Graham's car without her permission but he conceded that he had engaged ina drunken disturbance of the Graham family of which he was ashamed and forwhich he had apologized.Mrs. Carrico likewise admitted that at the time ofthe latter incident she had belligerently vented her anger at the Grahams whenshe returned home from a church meeting and discovered that in her absencethe Grahams had had her husband arrested.She maintained,however, thatafterwards she and Mrs. Graham were good friends.At the hearing theGrahams claimed a deep and abiding fear of the Carricos.Yet Annie Grahamtestified that Ralph Carrico had helped teach her to drive an automobile,and that after he apologized for the drunken outburst which had resulted inhis arrest,Adam Graham had effected a withdrawal of all charges against him.It also appears from the testimony of both Annie and Adam Graham that onvarious occasions thereafter the Grahams and Carricos had driven together to SELLERSMANUFACTURING COMPANY291neighboring towns.The Grahams' account of Ralph Carrico's behavior on theday of his arrest was corroborated by other witnesses and the undersigned isconvinced that it was an instance in which Carrico was guilty of very disorderlyconduct.The undersigned is not satisfied,however, that the Carricos wereentirely responsible for any ill feeling which thereafter existed between the twofamilies.On the whole, the Grahams impressed the undersigned as somewhatless than frank and much of their testimony as lacking credence.In any event,the Grahams'testimony concerning their relations with the Carricos is irrele-vant as to the principal issue in this case,for it is obvious from the record thattheRespondent'sofficials did not contact them prior to discharging theCarricos"Mrs. Carrico's alleged threat to assault Ailene Spoon:In its answer filed priorto the hearing,the Respondent averred,in part :That about 10:00 p. m. on the evening of Saturday,February 5th, Mrs.Carrico, who was alleged at that time to be in an intoxicated condition, wentto a house some 75 yards from the Carrico home, accompanied by anotherwoman alleged to be intoxicated,and engaged in an argument with thepersons residing at that place.Mrs. Carrico,in a loud, abusive and vulgarmanner, was threatening to assault one Ailene Spoon and made loud remarksand gestures before those present,all of.which was on Company property.As one of its amendments offered on the third day of the hearing, counsel forthe Respondent moved that this paragraph be amended to show that the allegedthreats to Ailene Spoon had been made not on February 5, "but a few weeksprior thereto."The principal testimony that could be related to this passageIn the amended answer was given by Boyd Stacy who testified that one nightin May 1948 Mrs. Carrico had been on the village street before his house in adrunken condition and had there uttered violent and profane threats about whatshe proposed to do to oneColleenSpoon and also at that time had made a publicdisplay of her person.From the manner in which he testified, however, theundersigned is convinced that Stacy was a totally unreliable witness and that"his account of this incident was highly exaggerated"His wife, Margie Stacy,on. the other hand, impressed the undersigned as being a much more crediblewitness than her husband. She testified that on the night in question she hadbeard Mrs. Carrico loudly declare that she was going to "whip" Colleen Spoon,that later Mrs.. Carrico referred to Ralph Carrico, her husband, in a derogatorymanner and when asked by a neighbor why she had done so stated that it wasbecause he "didn't have enough sense" to quit his job at the mill despite thelow wages he was being paid.Mr. Stacy's testimony was corroborated in partby Mrs. Elliott who likewise impressed the undersigned as a credible, thoughreluctant, witness.Further testimony of Mrs. Elliott pointed toward a medical-explanation for much of the conduct on Mrs. Carrico's part which allegedly-disturbed the neighborhood at this time.Thus, she testified that she had heardthat Mrs. Carrico was subject to mad fits," that on at least one occasion her14The record Is not clear how much, If anything,the Respondent learned of theseIncidents even from the employees it did call during its investigation.Although Aultmantestified that Mrs. Elliott told him something about the disturbance created at the Grahams'the night that Carrico was arrested, Richie testified that he had heard only about Mrs.Carrico's having disturbed the neighborhood that night and that he did not know anythingabout Carrico's conduct prior to the time of his arrest.la Stacy admitted on cross-examination that on one occasion he had made amorousadvances to Mrs. Carrico which, It seems,bad.met with little encouragement. 292DECISIONSOF NATIONAL LABORRELATIONS BOARDhusband had gone to the Carrico home to help take care of Mrs. Carrico duringa period when she was experiencing such an attack and that other neighborshad done the same.The alleged all night party on January 21, 1949:The Manns testified that onJanuary 21,1949, the Carricos held a party which lasted the entire night andgreatly disturbed and annoyed them. The undersigned accepts their testimonythat guitar playing and singing were heard emanating from the Carrico housethat evening but he does not believe that it continued throughout the night.Robert Mann,his wife,and his mother-in-law,Mary Etta Thompson,the onlywitnesses who testified with respect to this alleged occurrence,remained withinthe Mann home all that evening.None of them left the house and none of themsaw the Carricos that night.All of the other neighbors of the Carricos whoappeared and testified were interrogated by counsel at great length as todisturbances the Carricos allegedly caused but none of these other witnessesgave any testimony about having been disturbed on January 21. In view of thisfact and for the further reason that the undersigned feels that neither theManns nor Mrs. Thompson were relating with any accuracy the volume of thesound emanating from the Carrico household or the length of time the singingcontinued,he does not believe that the Carricos disturbed their neighbors onthe night of January 21.Mrs. Carrico's alleged assault on Earlie Solomon on February 6:Witnessesfor the Respondent testified that on February 7, Earlie Solomon stated that hissister had beaten him during the preceding week end. The only evidence inconnection with this incident has been discussed above at p.286, and in nomanner serves to support an allegation that Mrs. Carrico committed an assaultupon her brother.Solomon did, in fact, participate in a fight on February 6,but not with his sister or at the Carrico home.Instead, it is clear from thetestimony of both Solomon and Phillips that this occurred after Solomon leftthe Carrico house and became involved in a drunken altercation with one BobbyHunter at a point beyond the village limits.The Carricos'record of arrests and convictions:During the cross-examinationof Ralph Carrico, counsel for the Respondent brought out that 22 years agoCarrico was convicted of larceny and served a 2-year penitentiary sentence, thatin 1943 he was arrested for an assault on his wife, that after coming to workfor the Respondent he was arrested for threatening to assault the, Grahams andthat in October 1949,8 months after his discharge, he and Mrs. Carrico werearrested and convicted of an affray in which both received sentences of 30 daysin the county jail which sentences were suspended upon payment of costs andon condition that they not be convicted of a similar offense for 12 months. Itis clear to the undersigned that knowledge of these facts did not come to theRespondent's attention until long after the Carricos were discharged.Such evi-dence, therefore,has no bearing on the reason for their dismissal.Insofar asthis line of testimony is relied on to attack the credibility of the Carricos, thatrelating solely to arrests is, of course,improper for "it carries the injustice ofsubjecting the witness to suspicion without giving him an opportunity to clearitaway."3Wigmore,Evidence,§980a (3d ed.) ;UniversalMatch Co.,23NLRB 226, 236.Likewise,evidence as to a witness'conviction of assault andbattery has been held inadmissible when offered for the purpose of attackinghis veracity.Goodyear Tire & Rubber Company of Alabama,21 NLRB 306, 312.On the other hand, the undersigned has considered Carrico's conviction of afelony in determining his credibility.However, with respect to the issues in- SELLERS MANUFACTURING COMPANY293volved in this proceeding, the undersigned is convinced and finds that Carricowas honest and forthright.By its amended answer the Respondent sought to include testimony of allof the above incidents in support of its discharge of the Carricos on February11, 1949.Counsel for the Respondent conceded that some of the informationon which he based his motion to amend had been discovered only after thehearing began or immediately prior thereto.The original answer, filed priorto the hearing, alleged that the Carricos had been discharged for having dis-turbed their neighbors on February 5 and 6, and General Superintendent Ault-man testified that although information obtained during his investigation whichrelated to incidents that had occurred prior to that week end "possibly mighthave influenced me," he went on to state that the Carricos"were dischargedfor that one party."(Emphasis supplied.)Obviously, information which cameto the Respondent's attention subsequent to the time it decided to dismiss theCarricos is irrelevant in determining the original reason for their discharge."Counsel for the Respondent asserted, however, that in any event such evidencehas a bearing on the question as to whether the Carricos should be reinstated,and, for that purpose, it has been considered as will appear below at pp. 295-296).D. Concluding findingsThe undersigned was impressed with Aultman's willingness in his investiga-tion of the alleged disturbance at the Carrico household on February 5 and 6to accept a one-sided version of the facts.Aultman not only did not give theCarricos an opportunity to confront their accusers, but he at no time gave themany information concerning any charge levelled against them nor an oppor-tunity to make any explanation of their alleged wrongdoing.The nonoccurrence of alleged misdeeds and a failure either to investigateboth sides of a case, or at least to afford the employee notice that he was beinginvestigated and give him an opportunity to defend himself, are factors whichtend to indicate that a determination to discharge an employee was based onisThe undersigned has also reviewed the testimony of R. B. Newlin,a justice of thepeace whom the Respondent called, apparently to prove some of the allegations in itsamended answer.Newlin testified that he had told Everett Jordan, secretary-treasurerof the Respondent, that "there was a turmoil" in the mill village and that if Jordantook no action he was going to turn the matter over to a grand jury.He further statedthat he felt it was Jordan's duty to investigate to "ascertain who caused all this ruction"and that from the complaints that had come to him Jordan "would have been bound tobegin at the Carricos' home."On direct examination Newlin at first could not fix thedate that he went to see Jordan other than to say that it was "sometime before" thedischarge of the Carricos.Later, he stated that it was "a month or three weeks" beforetheir discharge.On cross-examination, however, Newlin could not recall any particularincident that would have caused him to complain to Jordan in January 1949 and theonly ones whom he could recall as having protested to him about the Carricos were Mrs.Graham and Mrs. Edward Neal,two people with whom the Carricos had had troublesometime before the Grahams moved away from Saxapahaw in May 1948. On the whole,Newlin's testimony was vague,incomplete, and lacking in detail.Jordan was not calledas a witness.Aultman testified that prior to his investigation of the Carricos duringthe week of February 7, he had heard no complaints regarding them and he made noreference to having talked with Newlin during his investigation or of having receivedany information on the Carricos from Jordan.Consequently,the undersigned is con-vinced that Newlin's visit to Jordan took place sometime in 1948 at the latest. Sincethe Respondent took no action then and Aultman during his subsequent investigationof the Carricos,insofar as the record indicates,knew nothing of Newlin's protest toJordan, Newlin's testimony has no relevance in determining the reason for the Respond-ent's discharge of the Carrieos on February 11, 1949. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderations other than merit.N. L. R. B. v. Kentucky Fire BrickCo., 99 F.2d 89, 92-93 (C. A.6) ; N. L. R. B. v. Yale & Towne Mfg.Co., 114 F. 2d 376, 378(C. A. 2);Shell Oil Co., Inc. v. N. L. R. B.,128 F. 2d 206, 207 (C. A. 5) ;Ameri-can Smelting & ReliningCo. v. N.L.R. B.,128 F. 2d 345, 347 (C. 'A. 5) ;N. L. R. B. v. Fairmont Cremnery Co.,143 F. 2d 668, 672 (C. A. 10). So here, inthis case, where all of the above factors are present, the Respondent's explana-tion for summarily discharging the Carricos and evicting them from the milkvillage without preliminary warning or giving them an opportunity to defendthemselves is not persuasive. "Such action on the part of an employer is notnatural."E. Anthony & Sons v. N. L. R. B.,163 F. 2d 22, 26 (C. A. D. C.)..Purportedly, it was Solomon's dishevelled appearance when he reported forwork on February 7 and his remark to fellow employees that his sister hadbeaten him which touched off the investigation of the Carricos.Yet Solomon,according to his section man, not infrequently appeared at work in a somewhat.similar condition without exciting any concern.Aultman conceded that priorto his investigation he had heard no complaints about the work or conduct ofthese two employees. Consequently, the manner in which he and the Respond-ent's other officials thereupon carried out their investigation of the Carricos-is indicative of an effort to arrive only at a predetermined conclusion ratherthan fairly and fully to arrive at the facts.Aultman's subsequent abrupt dis-missal of them, following so closely upon Richie's interrogation of Mrs. Carrico-as to her activities on behalf of the incipient union movement, impels theconclusion that when Solomon's comments were reported to him, he seized the,opportunity to build up a case.The undersigned is convinced and finds that-this course of conduct has its explanation in a desire on Aultman's part to rid:the plant of two active union members, and not because he sincerely feltwith,thefactsthen at his disposalthat the Carricos should be banished as 'unfitmembers of the mill community. In contrast with the punishment meted out to,the Carricos for alleged participation in a disturbance that the undersigned haspfound never occurred, Solomon, who admittedly did disturb the community omFebruary 6 but who offered to turn informer on the Union, received only atmild reprimand.For the above reasons, the undersigned is convinced and,finds that the General Counsel has proved by a preponderance of the testimonythat the Respondent discharged the Carricos because of their union activitiesand that it thereby violated Section 8 (a) (1) and (3) of the Act.It was further alleged that the Respondent violated Section 8 (a) (1) and(3) of the Act by its eviction of the Carricos from a company-owned house.This is likewise supported by the record.The Respondent owns about 100houses in Saxapahaw which it rents to employees. This number, however, isinsufficient to accommodate all of its employees and those for whom company-owned houses in the mill village are unvailable must find quarters ' elsewhere_It is clear from the record that the rental of a company-owned house is defi-nitely an advantage to the employee. Section Man Edward M. Neal, who had:lived in one all his life, testified that the rent on a 4-room company-owned house,is approximately $25 a month cheaper than it would be for comparable accom-modations outside the mill village. In the light of this fact the rental of suchhomes to employees is a privilege l.mounting in effect to a part of their wagesand constitutes a term and condition of their employment, within themeaning.of Section 8 (a) (3) of the Act. In view of this factand inthe absence of any-.explanation for, the Carricos' eviction apart from the termination of their-employment, it is apparent to the undersigned that they were evicted for the. SELLERS MANUFACTURING COMPANY295same reason that they were discharged, that is for their above-mentioned unionactivity.The undersigned finds that by this conduct the Respondent furtherviolated Section 8 (a) (1) and (3) of the Act.Abbott Worsted Mills, Inc.,36,NLRB 545, 555-556, enforced 127 F. 2d 438 (C. A. 1) ;Great Western MushroomCo., 27 NLRB 352, 370 .In addition, the complaint alleged that the Company had violated Section $.(a) (1) of the Act not only by the above conduct, whichthe undersigned hasalready found to have been violative of both Section 8 (a) (1) and (3), butalso by interrogating its employees as to their union affiliations.This also issupported by the record. Superintendent Richie's interrogation of Mrs. Carricoas to her union membership and activities as well as his questions directedat discovering the name of the one from whom she had obtainedunionlitera-ture, as found above (at pp. 283-284), all come within the prohibitions of the Act.Meier & Frank Company, Inc.,89 NLRB 1016;Standard-Coosa-Thatcher Com-pany,85 NLRB 1358. The undersigned finds that by such conduct the Respond-ent interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby committing unfair labor prac-tics within the meaning of Section 8 (a) (1) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, intimate,and substantial relation to commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYSince it has been found that Respondent has engaged in unfair labor prac-tices affecting commerce, it will be recommended that the Respondent ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Ithas been found that the Respondent discriminated as to the hire andtenure of Ralph and Pearl Carrico by discharging them on February 11, 1949,and by subsequently evicting them from a company-owned house because oftheir union activities.The undersigned will therefore recommend that theRespondent offer Ralph Carrico immediate and full reinstatement to his formeror substantially equivalent position,17 without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him by paymentto him of a sum of money equal to the amount he would have earned duringeach quarter-year beginning February 11, 1949, and extending to the date ofoffer of reinstatement less his net earnings 18 during each of such periods. Earn-ings in one particular quarter-year shall have no effect upon the back-payliability for any other such period.At the hearing Pearl Carrico testified thatshe did not desire reinstatement. In view thereof the undersigned will notrecommend her reinstatement but will recommend that she be awarded backpay for the period from the date when the Respondent discharged her to the17The Chase National Bankof the City of New York,San Juan, Puerto Rico, Branch,65NLRB 827.18Crossett Lumber Company,8 NLRB 440, 497-498. 296DECISIONSOF NATIONAL LABORRELATIONS BOARDdate on which she decided to reject reinstatement," the total amount of suchback pay to be computed by quarterly periods in the same manner as describedabove. It will also be recommended that the Respondent make available to theBoard or its agents, upon request, payroll and other records to facilitate thechecking of the amount of back pay due.F.W. Woolworth Company,90 NLRB289.The undersigned has also found that the Respondent discriminatorily evictedthe Carricos from a dwelling owned by the Respondent.Accordingly, he willrecommend that the Respondent offer Ralph Carrico immediate occupancy of acompany-owned house, if available, and if not immediately available, then assoon as vacancies occur.The undersigned will further recommend that theRespondent make whole Ralph Carrico for any loss he may have suffered byreason of his discriminatory eviction by payment to him of a sum of moneyequal to what he has had to pay as rental for a new dwelling from the date ofthe eviction to the date he is offered reinstatement and occupancy in the mannerset forth above, plus such additional expenses as he may have incurred duringsaid period as a direct result of his eviction, but less the amount he would nor-mally have paid as rent for his company-owned house during said period.AbbottTV'orsted Mills,36 NLRB 545, 557, enforced, 127 F. 2d 438 (C. A. 1).Respondent's interrogation of its employees in connection with the exercise oftheir right to self-organization coupled with the discharge and eviction of theCarricos leads to the conviction that there is a danger that such conduct willbe repeated.Thus, in order to effectuate the policies of the Act, to make moreeffective the interdependent guarantees of Section 7, and to deter the Respondentfrom future violations of the Act, it will be recommended that the Respondentcease and desist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.The undersigned, as stated above, is convinced that the Respondent discrim-inated against the Carricos because of their participation in union activities andthat only in the event it is ordered to take the steps outlined herein will itsconduct be remedied.During the hearing, the Respondent's officials testified atlength on the effort which the Company has made during the recent past to main-tain order in the unincorporated village of Saxapahaw.No doubt this is true.Although the undersigned has rejected, for the reasons already stated, the Re-spondent's contention that the Carricos were discharged for any of their allegedpast derelictions, and does not believe that they were such as to render theCarricos surely unqualified for further employment by the Respondent, on theother hand, he feels that at times their behaviour, as well as that of otheremployees in the community, left much to be desired. The undersigned appre-ciates the problems which living conditions in the mill village may at timescompel the Respondent to face.Consequently, he wishes to make it clear thatin complying with these recommendations the Respondent is in no manner pre-cluded from enforcing any nondiscriminatory rules which have for their objectivethe prevention of serious breaches of the peace or the public order in the villagepf Saxapahaw.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :.'fl This date does not appear in the record. It can be ascertained in compliance pro-ceedings if the parties are unable to reach agreement.E. A. Laboratories, Inc.,80 NLRB625, 627. SELLERS MANUFACTURING COMPANYCONCLUSIONS of LAW2971.Textile Workers Union of America, C. I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and aerm and condition of employment of Ralph and Pearl Carrico, thereby discourag-ing membership in a labor organization, the Respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (a) (1) and(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]929979-51-vol. 92-21